estate of gertrude h saunders deceased william w saunders jr and richard b riegels co-executors petitioner v commissioner of internal revenue respondent docket no filed date decedent’s estate claimed a deduction of dollar_figure million in rela- tion to litigation pending against the estate at the date of death the case was submitted on stipulated facts and an offer of proof for a preliminary determination as to whether the amount of the claim was ascertainable with reasonable certainty and deductible as of the date of death in accordance with sec_20_2053-1 estate_tax regs held different standards apply to including a claim in favor of an estate in the gross_estate and deducting a claim_against_an_estate for estate_tax purposes held further as demonstrated by the expert reports submitted on behalf of the estate the value of the claim was too uncertain to be deducted based on estimates as of the date of death and must be deducted based on the ultimate outcome in accordance with the regulation thomas f carlucci for petitioner andrew r moore and shannon edelstone for respondent opinion cohen judge respondent determined a deficiency of dollar_figure in estate_tax due from the estate of gertrude h saunders decedent respondent also determined a penalty under sec_6662 of dollar_figure but that penalty has verdate 0ct date jkt po frm fmt sfmt v files saund sheila estate of saunders v commissioner now been conceded the case is before the court for a preliminary determination of whether a claim against the estate satisfies the requirements of sec_20_2053-1 estate_tax regs as in effect for the date of the decedent’s death that a claim may be deducted though its exact amount is not then known provided it is ascertainable with reasonable certainty and will be paid respondent concedes that final regulations at sec_20_2053-1 estate_tax regs effective for estates of decedents dying on or after date are not applicable although they are con- sistent with respondent’s litigating position in this case and in prior cases discussed below unless otherwise indicated section references are to the internal_revenue_code in effect for the date of decedent’s death and rule references are to the tax_court rules_of_practice and procedure before a scheduled trial date in san francisco california the parties submitted expert reports in accordance with rule g and pretrial memoranda as required by the court’s standing_pretrial_order the parties then requested a con- ference call to discuss a date and time certain for trial to accommodate numerous witnesses who would be expected to travel from hawaii and other places during those conversa- tions the court suggested that review of the tendered expert reports and the legal authorities cited in respondent’s pre- trial memorandum raised a question that could be decided preliminarily and possibly avoid an expensive trial in the court’s stated view the differences between the experts as to the correct value to be placed on a claim against the estate were an indication that the value of the claim could not be ascertained with reasonable certainty by agreement of the parties that issue has been briefed and submitted on stipu- lated facts and the estate’s offer of proof if the preliminary issue is decided in favor of the estate the issue of the correct value to be placed on the claim remains for trial if the preliminary issue is decided in favor of respondent the claim ultimately paid may be treated as a deduction in the final computation of the estate_tax liability verdate 0ct date jkt po frm fmt sfmt v files saund sheila united_states tax_court reports background decedent a resident of hawaii died on date she was predeceased by her husband william w saunders sr saunders who died on date prior to his death saunders was a practicing lawyer and at one time represented harry s stonehill stonehill william w saunders jr saunders jr and richard b riegels are coexecutors of the estate and resided in hawaii at the time the petition was filed between approximately date and date saunders jr was a partner in the law firm formerly known as bickerton saunders dang and later known as bickerton lee dang sullivan the stonehill litigation robert heggestad heggestad a partner in a washington d c law firm beginning in was lead counsel in exten- sive tax litigation involving stonehill see 83_f3d_1156 9th cir united_states v stonehill 959_f2d_243 9th cir 702_f2d_1288 9th cir 405_f2d_738 9th cir after years of litigation including litigation relating to freedom_of_information_act foia production heggestad obtained numerous previously classified documents from the internal_revenue_service irs federal bureau of investigation state department and department of justice among the docu- ments heggestad received during the foia litigation was an date memorandum by irs agent james h griffin the griffin memo the griffin memo suggested that saun- ders had acted as a secret irs informer against the interest of his client stonehill heggestad engaged co-counsel john edmunds edmunds a plaintiffs’ counsel in honolulu hawaii in relation to poten- tial claims against saunders by the estate of harry s stonehill the stonehill estate stonehill died in heggestad recognized legal impediments or hurdles involved in pursuing the claims but believed that he and edmunds could overcome them heggestad and edmunds had sufficient confidence in the case to take it on a contingency fee basis understanding that if they did not prevail they would not get paid unless the matter otherwise settled heggestad and verdate 0ct date jkt po frm fmt sfmt v files saund sheila estate of saunders v commissioner edmunds prepared a demand letter on behalf of the stonehill estate alleging that saunders had committed legal mal- practice breach of confidence breach of duty_of loyalty and fraudulent concealment against stonehill the demand on the estate of william saunders sr the saunders estate by the stonehill estate was based on the claim that saunders while stonehill’s attorney had informed the irs that stonehill maintained a swiss bank account allegedly as a result of this disclosure the irs investigated stonehill for tax_fraud leading to jeopardy assessments for and a suit to reduce the assessment to judgment and to foreclose liens the claimed consequence of these actions was loss of business interests and property from the collection_of_taxes the demand letter was received by saunders jr on sep- tember days before decedent’s death saunders jr consulted james j bickerton bickerton a former partner of saunders jr and retained bickerton to represent the saunders estate with respect to the claim by the stonehill estate on date days before decedent’s death the stonehill estate filed formal complaints against the saun- ders estate in the u s district_court for the district of hawaii hawaii federal district_court and in a hawaii state court the complaints were prepared by heggestad and edmunds and alleged four causes of action for legal mal- practice breach of confidence breach of duty_of loyalty and fraudulent concealment the complaints requested over dollar_figure million in compensatory_damages plus additional punitive_damages from september through date saunders jr and bickerton were unsuccessful in finding any relevant or material evidence that would benefit the defense of the stonehill claims saunders jr believes that the difficulty was due to the significant passage of time from the date of the alleged misconduct and the date the claims were made however they did learn that relevant documents might be in oregon elizabeth anne saunders saunders jr ’s sister is an attorney residing in oregon beginning on date and on several occasions thereafter she went to the u s district_court for the district of oregon in portland to verdate 0ct date jkt po frm fmt sfmt v files saund sheila united_states tax_court reports search for documents from earlier tax litigation involving stonehill bickerton entered an appearance and answered the hawaii federal district_court complaint on date in mid- date saunders jr retained john francis perkin perkin a member of the hawaii firm perkin faria as litigation counsel although perkin became lead counsel bickerton remained involved in the stonehill litigation until its final resolution perkin entered his appearance in the state case on feb- ruary by filing a motion to dismiss he answered the state complaint on date on date saun- ders jr perkin and brandee faria of perkin faria trav- eled to portland oregon to examine documents potentially related to the stonehill litigation trial preparation discovery depositions and motions pro- ceeded over the course of the next year and a half from approximately date through date the parties dis- cussed settlement prior to and during trial but no settlement was reached on date the saunders estate as defendant moved for summary_judgment in the hawaii state court as to damages on the ground that the stonehill estate could not prove any damages on date the state court granted the motion to the extent that that court would not allow relitigation of the underlying stonehill tax judgment but denied the motion as to the remainder of the relief sought before and during trial of the state court action settle- ment demands and offers were exchanged the stonehill estate’s demands ranged from a high of dollar_figure million before date to a low of dollar_figure million in date the saun- ders estate’s offers ranged from a low of dollar_figure in date to a high of dollar_figure million in date on date a jury trial commenced in the hawaii state court the trial lasted approximately weeks the jury found that saunders had breached his fiduciary duty_of con- fidentiality and his duty_of undivided loyalty to stonehill but also found that neither breach was a legal cause of injury or damage to stonehill or to his estate judgment was entered by the state court on date costs of dollar_figure were awarded to the saunders estate in the final judgment verdate 0ct date jkt po frm fmt sfmt v files saund sheila estate of saunders v commissioner the stonehill estate appealed the judgment but the litiga- tion was ultimately resolved by a settlement agreement and mutual release the saunders estate paid dollar_figure in attor- ney’s fees to the stonehill estate’s attorney and waived its right to the dollar_figure costs awarded in the state court judg- ment estate_tax returns a return for the saunders estate was filed date a deduction of dollar_figure million was claimed on the return in relation to the stonehill estate malpractice claim the estate_tax_return was examined on date a closing document was issued stating that the value of the malpractice claim would be resolved in the estate of the sur- viving spouse decedent here a return for the estate of decedent was filed date a deduction of dollar_figure million was claimed on the return in relation to the stonehill estate malpractice claim because of the ongoing nature of the stonehill litigation at the time this return was filed a statement attached to the return referred to an appraisal letter prepared by perkin dated date in the notice_of_deficiency sent date the amount of dollar_figure was allowed as a deduction for the malpractice claim in lieu of the dollar_figure million claimed by the estate expert reports in the perkin letter dated date perkin opined from the information available in date it would appear that mr saunders may have revealed such information to the united_states attorney for the district of hawaii at the very least and government docu- ments did state that he did potential defenses to liability exist and could be recognized as of date including the likelihood that mr saunders would have revealed the information as a business partner or participant with mr stonehill rather than as mr stonehill’s attorney moreover it could be argued that the information concerning swiss banks was not privileged or confidential however as of date the viability of such defenses would have been very difficult to evaluate how- ever should a jury determine that mr saunders was assisting the govern- ment against a client for his own gain as alleged and allowed mr stonehill to testify denying swiss bank accounts after revealing his use thereof to the government or revealed other confidential or privileged information an unfavorable verdict on liability would appear a near cer- verdate 0ct date jkt po frm fmt sfmt v files saund sheila united_states tax_court reports tainty as of date insufficient information was available to dis- count such an outcome under the heading damages perkin stated the determination of damages will largely depend on the results of the estate of mr stonehill’s current attack on the federal tax judgments ren- dered against mr stonehill if this attack succeeds and liability is found a ninety million dollar dollar_figure judgment would be within the reason- able verdict range for a jury as would any lesser amount with the scarce information available as to this as of date the likelihood of this occurring would have been uncertain but seem to range between twenty- five to fifty percent failing the overturn of the federal tax judgments the damages assessed could range from nominal dollar_figure to a substantial portion of the estate if punitive damage sic are assessed jury instructions add to the signifi- cance of fiduciary duties and an attorney’s duties are certain to be power- ful and are likely to provoke a verdict on the high end of the probable range between one dollar dollar_figure and ninety million dollars dollar_figure perkin concluded with a valuation of dollar_figure million stating while a higher figure can easily be justified a substantial discount should be applied because of settlement possibility and the wide range of unknowns as of date perkin also prepared a letter appraisal dated date which began now that the case has been settled and the appeal dismissed i will at your request supplement my evaluation of the claims in the above-cap- tioned case rendered in august at that time because i was told my opinion letter would be given to the irs i anticipated that it could wind up in the hands of the plaintiff’s attorneys who would not have hesitated to try to use the contents as admissions by the saunders estate on the basis of a waiver of attorney-client_privilege after discussing the litigation in greater detail than he had in his letter perkin stated finally of course some discount was warranted based on the general principle that there are a few certainties in litigation particularly where a jury will be involved in summary the stonehill estate had to be anticipated to be able to prove damages in the claimed amount of dollar_figure million at least making a two-thirds discount for a valuation of dollar_figure million perhaps lower than was warranted while i am uncomfortable with decision tree analysis as applied by non-lawyer experts to complex litigation i have spent over thirty years evaluating and trying litigation claims in hawaii including verdate 0ct date jkt po frm fmt sfmt v files saund sheila estate of saunders v commissioner advising insurance_companies concerning the setting of reserves and settle- ment in over a hundred cases i have handled a number of legal mal- practice cases two to verdict i am listed in best lawyers in hawaii and best lawyers in america and have a martindale hubbell av rating while the saunders estate was lucky enough to duck this particular bullet i continue to believe that the valuation i rendered in date of dollar_figure million was reasonable on the low side and as low as the known facts allowed however taking a somewhat different approach as to what someone might have paid for the claim in an additional dis- count of dollar_figure million to reach a revised total of dollar_figure million would have been prudent in light of the time and expense necessary to pursue the claim and the approximate value of the estate itself as between dollar_figure-dollar_figure million on date philip m schwab schwab senior vice president with fmv valuation financial advisory services prepared a report valuing a contingent_liability associated with the stonehill litigation as of date schwab expressed his understanding that postdeath events could not be considered the report explained the scope of our investigation included discussions with representatives of the estate regarding the history and nature of the contingent_liability in the course of our analyses among other things we have relied upon cer- tain verbal and written representations of the estate’s representatives we have also relied on various documents related to the contingent_liability as further discussed below which were provided to us by representatives of the estate collectively documents in addition we have relied on certain facts and assumptions regarding the status and possible course of the existing litigation as provided by john francis perkin esq of perkin faria an attorney currently retained by the estate to mediate and or litigate matters related to the contingent_liability the information pro- vided to us by representatives of the estate has been accepted without additional verification as correctly reflecting the nature and condition of the contingent_liability as of the valuation_date schwab applied what he described as a decision tree anal- ysis that follows through various possible course of action identified with the help of mr perkin that could occur in the course of investigating negotiating and or litigating the lawsuit including numerous opportunities to settle other matters considered were described as follows monetary values were based on estimated settlement amounts and pos- sible damages that could be collected from the estate should the plaintiff prevail at trial and on appeal since the lawsuit was filed against the estate of william w saunders and the actual damages that could be col- lected by the plaintiff would be limited to the available assets of the estate we have considered with the assistance of legal counsel for the verdate 0ct date jkt po frm fmt sfmt v files saund sheila united_states tax_court reports estate the available assets of the estate in our estimation of the collect- ible damages amount and possible settlement amounts with reference to determination of an applicable discount rate schwab’s report explained in selecting an appropriate discount rate we looked primarily to high- yield and defaulted corporate bonds bonds rated bb to c and bonds that are in default respectively because of the relatively similar uncertainty about collectibility these high-risk debt instruments have higher yields to maturity than lower-risk debt instruments due to a their higher expected volatility of returns and b their higher default or collectibility risk because the probability that no liability will be incurred is already consid- ered within our multi-scenario decision tree analyses we selected a dis- count rate based only on the return attributable to higher expected vola- tility associated with high-yield debt compared to lower-risk debt instruments this rate is the expected rate of return on the high-yield debt_instrument after removing the yield factor attributable to the default risk with respect to an adjustment for lack of assignability schwab’s report stated the decision tree employed above only quantifies the economic impact associated with costs time and uncertainties of defending the lawsuit however as of the valuation_date the holder of the contingent_liability also lacks the ability to assign the liability for the lawsuit due to the lack of a market for assigning post-claim liabilities such as the contingent_liability and any available insurance products to cover against the poten- tial damages the contingent_liability represents a liability with unique facts circumstances and risks and would therefore require a substantial underwriting effort in contrast with underwriting costs associated with insurance covering medical and environmental liabilities among other things we have done research into what market may exist and have found no entities involved in the insurance or assignment of litigation claims based on previous discussions with insurance professionals it is our understanding that insurance_companies account for the existence of a sec- ondary market in pricing insurance policies accordingly the holder of the contingent_liability would likely have to pay a premium to a hypothetical willing holder of the contingent_liability to compensate for the lack of the ability to assign the contingent_liability such a premium would be war- ranted for the contingent_liability since the holder has no way to get out of the liability or hedge against it further should the holder of the contingent_liability be unable to assign it the assets of the estate would likely need to be maintained rather than consumed or distributed until the lawsuit is resolved restricting the assets of the estate further erodes the value of the estate and should be considered in valuing the contingent_liability accordingly an adjustment for lack of assignability of percent has also been applied to the aggregate weighted average monetary value verdate 0ct date jkt po frm fmt sfmt v files saund sheila estate of saunders v commissioner using his described methodology schwab valued the contin- gent liability at dollar_figure on date in preparation for trial of this case bickerton prepared a report for the estate on the basis of his experience as a hawaii contingency fee attorney bickerton opined that plaintiffs’ lawyers generally do not take on contingency work unless they have a substantial probability of prevailing on the merits typically at least regardless of the size of the potential damages award bickerton concluded i am familiar with john edmunds having had cases adverse to him and having discussed a number of cases with him having been familiar with many of his cases from news and personal accounts of others and knowing his reputation in the legal community based on that foundation it is my opinion that john edmunds would have applied formulas similar to the above analysis in his case screening and intake decisions on the stonehill case and would not have undertaken the case unless he genuinely believed after careful analysis and due diligence that there was a or better chance of obtaining a jury verdict in excess of dollar_figure million such that the case had a risk-adjusted value of dollar_figure million or more at the time he com- menced it respondent submitted the expert report of james e king king a california litigator who had handled a number of legal malpractice cases king reviewed the reported stonehill tax litigation as well as the record in the stonehill case against the saunders estate and concluded that the claim had no merit at most a chance of recovery if pursued fully and that the information upon which that conclusion is based was known or knowable at the date of death respondent also submitted an expert report dated sep- tember prepared by james e mccann mccann valuation specialist for the irs mccann relied on informa- tion and estimates king provided and on conversations with respondent’s counsel he selected a discounted cash_flow valuation method considering the estimated outcome sce- nario probability timeline and cash_flow expense variables king provided to him in a table that was part of mccann’s report he illustrated a pportioned values for each of the nine outcome scenarios range from a low of dollar_figure see outcome scenario to a high of dollar_figure see out- come scenario each of these nine apportioned values is added together verdate 0ct date jkt po frm fmt sfmt v files saund sheila united_states tax_court reports to yield a combined probability-adjusted net present_value of dollar_figure for the contingent_liability the estate’s offer of proof although the parties were able to submit a substantial stipulation as to the documents and the expert reports they did not stipulate as to the testimony that the estate would offer at trial from the fact witnesses including heggestad bickerton and saunders jr about their views of possible outcomes of the stonehill claims against the saunders estate the offer of proof also suggested that perkin and schwab would bolster their reports during testimony to address the ascertainable with reasonable certainty standard but such additional testimony on direct would not necessarily be allowed under rule g and the court’s standing_pretrial_order respondent does not object to the estate’s proffers for the limited purpose of determining whether the value of the stonehill lawsuit was ascertainable with reasonable certainty and will be paid within the meaning of section b estate_tax regs but reserves the right to raise objections and cross-examine the witnesses if the court con- cludes that a trial is necessary discussion preliminarily we discuss a difference between the parties as to the procedural posture of this case despite the agree- ment of the parties that the issue before the court would be submitted on the basis of the stipulated facts and the estate’s offer of proof the estate argues that respondent’s position is akin to a motion to dismiss for failure to state a claim or a motion for summary_judgment and that the estate is entitled to a trial on the issue of ascertainability we reject that characterization and demand the court expressly disavowed during the initial discussion any suggestion that the issue could be decided on summary_judgment the suggestion of bifurcation of the issues for a preliminary determination based on stipulated facts and exhibits was made by the court after reviewing the expert reports that had been sub- mitted approximately days prior to the trial those reports would constitute the direct testimony of the witnesses as to valuation of the stonehill claim see rule g our verdate 0ct date jkt po frm fmt sfmt v files saund sheila estate of saunders v commissioner decision will be based on applying the law to the stipulated facts and documents not as a matter of pleading or summary_judgment see rule sec_122 sec_149 but see marshall naify revocable_trust v united_states aftr 2d ustc par big_number n d cal on appeal 9th cir date where judgment on the pleadings was rendered in favor of the government on this issue the estate’s counsel agreed to the bifurcation procedure as an accommodation to the logistics and anticipated expenses of trial where the valuation issues would be presented on the record when the case was called in san francisco for receipt of the stipulation the estate’s counsel recognized that the matter would be decided by applying the law to the stipulated facts and the estate’s offer of proof and not by summary_judgment in a subsequent conference call the possibility of abandoning the procedure was discussed but discarded the estate’s current position would render point- less the whole exercise of stipulating and briefing the ascertainability of the claim issue and our consideration of it in this opinion the estate agreed to the procedure is not unfairly prejudiced by it and is bound to it statute and regulations sec_2001 as of the relevant dates of death in this case imposes an estate_tax on the taxable_estate of a decedent determined in accordance with sec_2051 after deductions provided for in sec_2053 through sec- tion a allows a deduction for claims against the estate that are allowable by the laws of the jurisdiction under which the estate is administered sec_20_2053-1 estate_tax regs as in effect for the respective dates of death of decedent in and saun- ders in provided an item may be entered on the return for deduction though its exact amount is not then known provided it is ascertainable with reasonable certainty and will be paid no deduction may be taken upon the basis of a vague or uncertain estimate if the amount of a liability was not ascertainable at the time of final audit of the return by the district_director and as a consequence it was not allowed as a deduction in the audit and subsequently the amount of the liability is ascertained relief may be sought by a petition to the tax_court or a claim_for_refund as provided by sec_6213 and sec_6511 respectively verdate 0ct date jkt po frm fmt sfmt v files saund sheila united_states tax_court reports sec_20_2053-4 estate_tax regs provided the amounts that may be deducted as claims against a decedent’s estate are such only as represent personal obligations of the decedent existing at the time of his death whether or not then matured and interest thereon which had accrued at the time of death only interest accrued at the date of the decedent’s death is allowable even though the executor elects the alternate_valuation method under sec_2032 only claims enforceable against the decedent’s estate may be deducted except as otherwise pro- vided in sec_20_2053-5 with respect to pledges or subscriptions sec_2053 provides that the allowance of a deduction for a claim founded upon a promise or agreement is limited to the extent that the liability was contracted bona_fide and for an adequate and full consider- ation in money or money’s worth see sec_20_2043-1 liabilities imposed by law or arising out of torts are deductible for our purposes the parties have assumed that the valu- ation date is the date of decedent’s death rather than the date of saunders’ death because of the agreement closing the saunders estate lawsuits as assets or as contingent liabilities the limitations on deduction of liabilities set forth in the regulations quoted above do not apply to the inclusion in a decedent’s gross_estate of claims in favor of the estate under sec_2031 thus there are many cases in which the value of claims in favor of an estate is established including those the estate cited in the filed briefs see 346_f2d_213 5th cir 133_f2d_428 9th cir affg in part and revg in part estate of barneson v commis- sioner a memorandum opinion of the board_of_tax_appeals dated date 74_tc_540 estate of aldrich v commissioner tcmemo_1983_543 826_fsupp_448 s d fla as demonstrated in the expert reports of schwab and mccann there are recognized methods of val- uing choses in action by assuming various outcomes assigning probabilities to those outcomes and quantifying the results respondent contends however that the same standards of reliability of valuation techniques for asset pur- poses do not apply to liabilities in view of the stricter provi- sions of the regulations under sec_2053 in other words a value may be determined for asset inclusion purposes that verdate 0ct date jkt po frm fmt sfmt v files saund sheila estate of saunders v commissioner does not satisfy the ascertainable with reasonable certainty standard for deduction purposes it is essentially undisputed that postdeath events are not considered in valuing assets in an estate because of the rule stated in 279_us_151 that an estate so far as may be is settled as of the date of the decedent’s death many cases can also be found involving attempts to value claims against an estate one matter on which courts appear to differ is the extent to which events subsequent to the date of death may be considered in determining the deductibility of a claim see 258_f3d_1265 11th cir 243_f3d_1254 10th cir revg tcmemo_1999_82 estate of 198_f3d_515 5th cir revg on this issue 108_tc_412 856_f2d_1158 8th cir affg in part and revg in part 88_tc_769 commis- sioner v estate of shively 276_f2d_372 2d cir revg tcmemo_1958_196 128_f2d_618 1st cir remanding 44_bta_1286 34_f2d_233 8th cir affg 9_bta_636 94_tc_829 60_tc_465 affd 492_f2d_796 5th cir our decision in this case is appealable to the court_of_appeals for the ninth circuit and thus respondent relies on 680_f2d_1248 9th cir stating that the law is clear that post-death events are relevant when computing the deduction to be taken for disputed or contingent claims citing sec_20_2053-1 estate_tax regs and 78_tc_728 in which we concluded that we consider postdeath events in cases where the decedent’s creditor has only a potential unmatured contingent or con- tested claim that requires further action before it becomes a fixed obligation of the estate but not where a claim is valid and fully enforceable on the date of death affd 720_f2d_1114 9th cir see 54_tc_742 affd 445_f2d_985 10th cir see also 634_f3d_1055 9th cir verdate 0ct date jkt po frm fmt sfmt v files saund sheila united_states tax_court reports marshall naify revocable_trust v united_states aftr 2d ustc par big_number n d cal discussing the precedential weight of propstra on appeal 9th cir date respondent describes the combined effect of those cases as holding if the claims were not certain and enforceable but disputed or contingent post- death events would be considered the estate discounts the propstra rationale as dicta in the discussions with counsel leading to submission of the preliminary issue discussed in this opinion the court expressed an interest in avoiding the necessity of deciding whether subsequent events particularly settlement of the stonehill claim for dollar_figure could be considered referring to those cases cited above that reversed this court and directed that postdeath events either be considered estate of sachs v commissioner supra or not considered estate of mcmorris v commissioner supra estate of smith v commissioner supra in estate of van horne v commis- sioner supra pincite we observed that these cases are not easily reconciled with one another and at times it is like picking one’s way through a minefield in seeking to find a completely consistent course of decision unfortunately the difficulty has not diminished and we maintain our position that reconciliation need not be undertaken here we do not consider the subsequent settlement in our discussion of the question of whether the value of the stonehill claim was ascertainable with reasonable certainty as of date we have addressed this dispute only to demonstrate that there is a difference between valuing claims in favor of an estate and allowing deductions for claims against an estate claims ascertainable with reasonable certainty the estate cites estate of smith v commissioner supra estate of o’neal v united_states supra and estate of mcmorris v commissioner supra to argue that disputed lawsuits can be ascertained with reasonable certainty we agree with the comment of the district_court in marshall naify revocable_trust v united_states supra pincite0 to ustc par big_number at big_number big_number that verdate 0ct date jkt po frm fmt sfmt v files saund sheila estate of saunders v commissioner it cannot be that simply because one can assign a probability to any event and calculate a value accordingly any and all claims are reasonably cer- tain and susceptible to deduction to so hold would read the regulatory restriction sec_20_2053-1 estate_tax regs out of existence the regulation explicitly contemplates that some claims will be simply too uncertain to be taken as a deduction regardless of the fact that it is always possible to come up with some estimate of a claim’s value fn ref omitted our review of the estate’s expert reports standing alone convinces us the value of the stonehill claim against the saunders estate is too uncertain to be deducted as of date perkin vigorously and successfully resisted the stonehill claim on behalf of the saunders estate in his date letter he discussed the wide range of unknowns as of date the date of saunders’ death to arrive at a substantial discount of the dollar_figure million face_amount of the stonehill complaints he estimated likelihood of stonehill’s attack on the federal tax judgments as uncertain but seem to range between twenty-five to fifty percent he acknowledged that the probable range of jury damages awards would be from dollar_figure to dollar_figure million the perkin’s report prepared in date provided greater detail about the stonehill lawsuit and discussed the potential exposure of the saunders estate compared to its total value he assumed the worst in almost every instance he reduced his estimate of value from dollar_figure million to dollar_figure million his report is fraught with vague and uncertain guesstimates without any objectively reliable discussion of the strength of the defense that he asserted in the hawaii state court schwab’s report used recognized methodology to quantify the opinions that he was provided by the estate’s counsel his results however suffer from the deficiencies of the opin- ions on which he relied even so his valuation was over dollar_figure million less than that asserted initially by perkin and the estate he correctly described the liability as contingent and assumed the unresolved legal position that postdeath events could not be considered bickerton’s reports generalized about the probable analysis undertaken by the stonehill estate lawyers concluding that they would expect a 75-percent probability of prevailing before commencing a contingency fee case he thus guessed verdate 0ct date jkt po frm fmt sfmt v files saund sheila united_states tax_court reports that the case would not be taken unless the plaintiff ’s law- yers judged that the case had a value of at least dollar_figure mil- lion after discounting by the risk of not prevailing based on these reports presented by the estate for use at trial the suggested values are dollar_figure million dollar_figure million dollar_figure million and dollar_figure million-prima facie indications of the lack of reasonable certainty none of the estate’s experts opined nor could they reasonably opine that the dollar_figure million claimed on the estate_tax_return or any specific lesser amount would be paid as required by the applicable regula- tion the stark differences between their reports and those of respondent’s experts merely reinforce the uncertainties inherent in the process the valuation methodologies are in sharp contrast to applying actuarial_tables to enforceable claims as approved in 78_tc_728 in summary stating and supporting a value is not equivalent to ascertaining a value with reason- able certainty neither the estate’s experts nor their offer of proof satisfies the applicable legal standard for the foregoing reasons we conclude that the stonehill claim was not deductible as of the date of death of decedent the amount actually paid during the administration of the estate may be deducted in accordance with section b estate_tax regs we have considered the other arguments of the parties they do not affect our result for the reasons stated above decision will be entered under rule f verdate 0ct date jkt po frm fmt sfmt v files saund sheila
